Citation Nr: 1814841	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  12-07 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for left foot disorder, to include claimed as secondary to service-connected lumbar spine degenerative disc disease and radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the RO.

In July 2016, the Board remanded the claim for further development. The development was completed and the case has been returned to the Board. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran's current left foot disorder manifested by Morton's neuroma and metatarsalgia did not have its onset in service and was not otherwise attributable to disease or injury sustained therein; the left foot disorder manifested by Morton's neuroma and metatarsalgia was not caused or aggravated by service-connected lumbar spine DDD and radiculopathy of the left lower extremity.





CONCLUSION OF LAW

The criteria to establish service connection for a left foot disorder are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The Veteran contends that he has a left foot disorder that was caused or aggravated by his service-connected lumbar spine DDD and radiculopathy of the left lower extremity. In the alternative, the Veteran generally alleges that his left foot disorder is due to the rigors of his active service.

An April 1975 service treatment record documents the Veteran's complaint that the bottom of both feet burned. He complained of bilateral foot pain after a 12-mile road march. He also complained of left ankle pain. On examination, the impression was foot pain and ankle strain.

An April 2010 VA neurology note reflects the Veteran's report that he had a burning sensation on the ball of the left foot which was relieved minutes after he took off his shoe. On examination, the assessment was pure sensory neuropathy.

The July 2010 Report of VA neurological disorders examination documents the Veteran's complaint that he had burning on the soles of the feet, left side worse than right. He reported that the pain also started in the lower spine and radiated through the left hip, outside of the left thigh, outside of the left knee and up to the middle of the legs in the outside. He stated that he experienced numbness in his left knee and the left side of the thigh laterally. 

A September 2010 VA podiatry consult record documents the Veteran's complaint of burning pain in his left foot that insidiously onset one year earlier and had slowly progressed over time. He reported that he experienced constant pain, worse when wearing shoes. He reported that he had performed parachute jumps as part of his military service and had been diagnosed with nerve damage in his legs for which service connection had been established. He stated that he experienced what he described as a different pain on the bottom of his feet when walking that was more of an aching along the bottom of his metatarsal heads. On examination, the diagnoses were left foot neuroma and metatarsalgia. 

A January 2011 VA podiatry record documents the follow-up treatment the Veteran received for his left foot neuroma and metatarsalgia. A subsequent January 2011 VA podiatry record reflects that the Veteran desired surgical removal of the left foot neuroma.

The March 2011 Report of VA examination reflects that the burning pain to the bottom of the Veteran's left foot was assessed as related to the Morton's neuroma, and which could not be found as related to a condition for which he received treatment after the 12- mile road march during his period of service. The physician concluded that the Veteran's left foot pain had been present at least one year and did not occur temporally to the injury sustained after the in-service road march. The physician explained that the Veteran's complaints of pain on the bottom of his feet during service was short-lived and affected both feet and the left ankle. However, his current complaint included a specific location in the web space of the left foot on the plantar aspect between the third and fourth web space, consistent with neuroma. Electrodiagnostic studies had been performed and revealed no evidence of lumbar radiculopathy in that area.

Thus, the physician determined that the Veteran's current disorder related to an acquired Morton's neuroma and was not related to treatment received in service;  was not caused by or a result of either his lumbar spine disc disease or associated neuropathy and did not onset due to injury sustained during his period of service. 

An August 2011 VA podiatry consult note reflects the Veteran's complaint of left foot pain. The Veteran reported that he had been having intermittent problems with radiating pain in both legs, left being worse, since 2008. In March 2008, he had a neuroma removed from the left foot but other pain remained unchanged and was progressing. He complained of a radiating pain up the dorsal left foot. On examination, the assessment was questionable radiculopathy.

A December 2011 VA podiatry treatment note documents the follow-up treatment the Veteran received for his complaints of left foot pain. He reported that he continued to have shooting pain from the back of his knee along the shin and into his foot. The assessment was bulging disc L4/5 with dermatomal pain radiating to the leg and feet.

The August 2016 VA examination report addendum reflects the physician's extensive review of the claims file. The physician opined that the Veteran's current left foot disorder, metatarsalgia and neuroma, was less likely as not caused by his service-connected lumbar spine disc disease and radiculopathy. They physician explained that the Veteran's neuroma, the cause of his metatarsalgia, was not physiologically related to lumbar radiculopathy.

They physician also opined that the Veteran's current left foot disorder was less likely as not permanently worsened beyond the natural progression by the service-connected lumbar spine disc disease and radiculopathy. The physician explained that given that the Veteran's neuroma was not physiologically related to the lumbar radiculopathy, the lumbar spine disc disease could not worsen or effect, either deleterious or otherwise, the outcome of the foot disease process as the two were independent of each other.

An August 2016 statement reflects the Veteran's treating VA podiatrist's opinion that it is more likely than not that the nerve pain in the Veteran's feet is a result of the service-connected disc problems in the L4-5, L5-S1 area.

The November 2016 VA examination report addendum reflects that the Veteran has had several separate left foot disorders during the pendency of this appeal including Morton's neuroma, metatarsalgia and radiculopathy. Documenting extensive review of the claims file, the physician found that the Veteran's metatarsalgia and Morton's neuroma were not caused or permanently worsened beyond normal progression by his service-connected lumbar spine disc disease or left leg radiculopathy. 

They physician also agreed with the Veteran's treating podiatrist in August 2016, that the Veteran's current left foot disorder, worsening left leg pain, radiating from the left lower back around the hip to the medial foot/shooting pain from the back of his knee along the shin and into the foot, is more likely than not a nerve pain in his feet and the result of his service-connected disc problems in the L4-L5, L5-S1 area.

Though the Veteran has or has had left foot disorders, the preponderance of the evidence is against a finding of a linkage between the onset of a left foot disorder, independent of the left foot radiculopathy, and a period of service or service-connected lumbar spine DDD and radiculopathy of the left lower extremity. Rather, the most probative evidence shows that the Veteran's current left foot Morton's neuroma and metatarsalgia had no etiological relationship to service or service-connected lumbar spine DDD and radiculopathy of the left lower extremity (see March 2011, August 2016 and November 2016 VA examination reports). 

Service connection has been established for radiculopathy of the left lower extremity associated with DDD of the lumbar spine and a 10 percent rating has been assigned. Thus, radiculopathy of the left foot has already been established.  The Veteran is not shown to have a current left foot disorder, independent of the already service-connected left foot radiculopathy, that onset due to injury sustained during a period of service or as a result of service-connected lumbar spine DDD and radiculopathy of the left lower extremity.    

The Veteran is not competent to link his left foot Morton's neuroma and metatarsalgia to service or service-connected disability. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is a lay person and is not competent to establish that his current left foot Morton's neuroma and metatarsalgia onset as a result of service or service-connected lumbar spine DDD and radiculopathy of the left lower extremity. The Veteran is not competent to offer an opinion as to etiology of any current left foot Morton's neuroma and metatarsalgia. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. Jandreau, supra. 

The claim of entitlement to service connection for a left foot disorder must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left foot disorder is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


